Citation Nr: 1034186	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  06-34 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for degenerative changes 
in the right wrist, hand, fingers, and thumb, currently evaluated 
as 20 percent disabling.

2.  Entitlement to an increased rating for a lacerating injury of 
the right hand, currently evaluated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1963 to December 
1964.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that confirmed and 
continued the 0 percent evaluation in effect for degenerative 
arthritis of the right hand, fingers, and thumb, and the 0 
percent evaluation in effect for a lacerating injury of the right 
hand.  By rating action dated in October 2006, the RO increased 
the evaluation in effect for degenerative changes in the right 
wrist, hand, fingers, and thumb to 20 percent effective September 
30, 2005. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claims.

The Veteran is service-connected for degenerative changes in the 
right wrist, hand, fingers, and thumb, which is currently 
evaluated as 20 percent disabling, and a lacerating injury of the 
right hand, which is currently evaluated as 0 percent disabling.  
He contends that he is entitled to an increased rating for each 
disability.  The degenerative changes in the right wrist, hand, 
fingers, and thumb and the lacerating injury of the right hand 
are currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5010 and 38 C.F.R. § 4.118, Diagnostic Code 7805, respectively.

The claims file contains conflicting medical evidence with 
regards to the nature of the Veteran's right hand and wrist 
disabilities and the symptomatology associated with such 
disabilities.  

In a December 2004 letter, a VA nurse practitioner (NP) indicated 
that he had reviewed the Veteran's claims file and he opined that 
the Veteran's right wrist and hand arthritis changes are likely a 
result of a previous fracture sustained during active duty.  The 
NP also noted some mild gouty changes that could contribute to 
some of these findings.  The NP further said that the Veteran's 
symptoms, which have been increasing over time, are typical of 
post-fracture arthritic joint changes complicated by age.

The reports of the January 2006 hand, thumb, and fingers VA 
examination, and the April 2006 aid and attendance or housebound 
VA examination indicate that the Veteran wore a carpal tunnel 
support on the right hand and reported experiencing numbness and 
weakness in the hand.  Upon physical examination in January 2006, 
the findings of the examining physician were essentially 
unremarkable.  The examiner noted that there was no clinical 
evidence of carpal tunnel syndrome.  Further, the examiner stated 
that X-rays of the right hand were normal and there was no 
evidence of arthritis.  The examiner noted that an 
electromyograph (EMG) of the right hand was obtained at that time 
and it was the impression of the interpreting physician that the 
findings were consistent with right ulnar sensory neuropathy.  
There was also no electrodiagnostic evidence of right carpal 
tunnel syndrome.  The diagnosis was of normal right hand without 
any spasm or carpal tunnel syndrome.  According to the EMG, 
findings were consistent with ulnar sensory neuropathy.  There 
was no evidence of degenerative arthritis in the right hand.  

However, the Board notes that the report of the radiology staff 
physician who interpreted the X-rays of the right hand taken in 
association with the January 2006 VA examination  indicates that 
the impression included degenerative changes, especially at the 
first carpometacarpal joint and the radiocarpal joint. 

Additionally, upon physical examination during the April 2006 VA 
examination, the right wrist showed diffuse tenderness to 
palpation, diffusely restricted range of motion with marked 
tenderness, and markedly decreased grip.  Further, decreased 
pinch and decreased thumb abduction and apposition were noted in 
the right hand.  The assessment included degenerative arthritis 
of multiple joints. 
The January 2006 VA examiner provided an opinion dated in 
September 2006 in response to a request for a medical opinion to 
reconcile the various findings in the claims file with regards to 
the presence of arthritis due to the injury in-service and to 
address whether the sensory ulnar neuropathy is at least as 
likely as not due to the injury in-service.  After reviewing the 
claims file, the examiner opined that there was no arthritis of 
the right hand at the time of several of the examiner's 
examinations of the Veteran's right hand.  The examiner stated 
that, as such, it was not possible for the examiner to reconcile 
any other information provided by other physicians.  The examiner 
noted that even the reporting of the X-ray report is dependent on 
another physician's opinion and expertise.  With regards to the 
ulnar sensory neuropathy which had been reported by the EMG 
physician, it was the examiner's opinion that it is less likely 
as not that the reported ulnar neuropathy is due to the injury 
which had been described to the examiner and recorded in the 
service treatment records. 

The examiners at each VA examination failed to provide objective 
findings pertaining to the right wrist, hand, fingers, and thumb, 
specifically with regards to limitation of motion and any 
possible ankylosis.  Nor did the examinations address the 
Veteran's right hand laceration scar residual.  Thus, in order to 
fully evaluate the Veteran's claims, the Board finds it necessary 
to afford the Veteran another VA examination.

Ongoing medical records should also be requested.  The Board 
notes that during the April 2006 VA examination, the examiner 
noted that VA treatment records dated through March 2006 had been 
reviewed.  However, the most recent VA treatment records in the 
claims file are dated in January 2006.  38 U.S.C.A. § 5103A(c) 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative of 
the claim).

Finally, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree of 
disability and the effective date of an award.  In the present 
appeal, the appellant was provided with notice of what type of 
information and evidence was needed to substantiate his claims 
for an increased evaluation, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  Thus, 
corrective notice can be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or evidence 
needed to establish a disability rating and 
effective date for the claims on appeal, as 
outlined by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Obtain relevant VA treatment records 
dating since January 2006 from the John D. 
Dingell VA Medical Center in Detroit, MI.

3.  Schedule the Veteran for a VA hand 
examination to determine the current nature 
and severity of his service connected 
degenerative changes in the right wrist, 
hand, fingers, and thumb, and for evaluation 
of the scar, residual of laceration of the 
right hand.  The claims folder should be made 
available to and be reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be performed.

Following review of the claims file and 
examination of the Veteran, the examiner 
should identify any right hand and wrist 
conditions found.  Further, the examiner 
should describe the symptomatology associated 
with any degenerative changes in the right 
wrist, hand, fingers, and thumb, including 
any ankylosis.  The examiner should provide 
range of motion measurements of the right 
wrist, fingers, and thumb, to include any 
decreased motion due to pain.  The examiner 
should also describe any functional loss 
pertaining to any degenerative changes in the 
right wrist, hand, fingers, and thumb, to 
include as due to pain or weakness, and 
document all objective evidence of those 
symptoms.  In addition, the examiner should 
identify any current right wrist or hand 
symptoms that result solely from a nonservice 
connected disability such as right ulnar 
sensory neuropathy rather than from his 
service connected degenerative changes in the 
right wrist, hand, fingers and thumb.

4.  The Veteran should also be afforded a VA 
scar examination of the right hand, to 
determine the nature and extent of the 
residuals of the right hand laceration (noted 
as a scar on the dorsum of the right hand on 
a September 1966 VA examination).  The claims 
folder should be made available to and be 
reviewed by the examiner in conjunction with 
the examination.  All necessary tests should 
be performed.  The examiner should describe 
the scar to include the measurement of the 
scar, as well as any other symptomatology 
associated with the scar to include whether 
it is unstable or painful.   

5.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the Veteran's claims may be 
granted.  If not, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


